                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 UNITED STATES OF AMERICA                                   )
                                                            )
                                                            )     NO. 3:18-cr-000355-2
 v.                                                         )
                                                            )     JUDGE RICHARDSON
                                                            )
 NICOLE C. WALKER.                                          )


                              MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendant’s renewed Motion for Compassionate Release (Doc.

No. 94, “Motion”),1 whereby Defendant seeks a reduction of her 36-month sentence and

immediate release from the custody of the Bureau of Prisons (“BOP”), pursuant to 18 U.S.C. §

3582(c)(1)(A)(i). Like many other federal inmates in this district and around the country,

Defendant claims that the ongoing COVID-19 pandemic, as applied to her specific health profile,

satisfies the requirement of “extraordinary and compelling reasons” necessary for this Court to

grant “compassionate release” under Section 3582(c)(1)(A)(i), and that compassionate release is

otherwise appropriate in her case. The Government has filed a response in opposition (Doc. No.

89, “Response”), and a supplement thereto (Doc. No. 97), arguing that the Motion is not yet

cognizable by this Court, that Defendant has not shown as required “extraordinary and compelling

reasons” for compassionate release or that she is not a danger to the safety of other persons, and


         1
            A motion under Section 3582(c)(1)(A) is actually a motion for a reduction in sentence, including but not
limited to reductions that would result in the defendant-movant’s immediate release. The grant of a motion for sentence
reduction under Section 3582(c)(1)(A) would not necessarily result in the defendant’s immediate release. United
States v. Maumau, No. 2:08-CR-00758-TC-11, 2020 WL 806121, at *7 (D. Utah Feb. 18, 2020). Nevertheless, such
motions generally are known as ones for “compassionate release.” Id. at n.2 (“In this order, the court uses the phrase
‘compassionate release’ and ‘sentence modification’ interchangeably, which is consistent with how other courts have
used the terms.”); United States v. McDonald, No. 94-CR-20256-1, 2020 WL 3166741, at *1 (W.D. Tenn. June 8,
2020). This reflects the fact they typically do seek immediate release rather than a mere reduction in sentence that
would result in an earlier release someday but not immediately.




      Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 1 of 22 PageID #: 827
that other applicable considerations counsel strongly against compassionate release. (Doc. No. 69).

Defendant has filed a reply (Doc. No. 98, “Reply”) in support of the Motion.

                                      PROCEDURAL BACKGROUND

          On December 19, 2018, Defendant was charged in all thirteen counts of an indictment

filed against her and a co-defendant. (Doc. No. 3). On May 10, 2019, she pled guilty to Count 1,

charging conspiracy to commit bank fraud, in violation of 18 U.S.C. § 1349, and to Count 8,

charging aggravated identity theft, in violation of 18 U.S.C. § 1028A.

        Defendant was sentenced on September 30, 2019. At the sentencing hearing, without

objection, the Court found the pre-departure guideline range on Count 1 to be 18 to 24 months, to

be followed by a consecutive sentence on Count 8 of 24 months—the exact sentence not only

called for by the guidelines but also mandated by statute. The Government, however, had moved

for a downward departure on Count 1 (without also moving the Court to disregard the mandatory

minimum sentence of 24 months on Count 8).2 The Court granted the motion and in fact departed

downward a level more than the Government had requested, departing down to offense level 11

from level 13. This resulted in a post-departure guideline range of 12-18 months, rather than 15-

21 months as requested by the Government.

             The Court then sentenced Defendant to 12 months’ imprisonment on Count 1 and (as

required by 18 U.S.C. § 1028A) a consecutive 24-month sentence on Count 8.3 Accordingly,

Defendant received a total sentence of 36 months. The Court ordered the sentence to run concurrent



         2
           The parties’ plea agreement omitted any reference to a potential motion under 18 U.S.C. § 3553(e) asking
the Court to sentence on Count 8 without regard to the mandatory minimum sentence; it seems clear that such a motion
was not contemplated by the parties as part of the plea bargain.
         3
           Notably, as required by 18 U.S.C. § 1028A, the Court was careful not to adjust (in particular, careful not to
reduce) its sentence on Count 1, below what it otherwise would have been, based on the fact that Defendant was
receiving a 24-month consecutive sentence on Count 8.




   Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 2 of 22 PageID #: 828
with any sentence imposed in an unrelated case, (Rutherford County Criminal Court Docket

Number 78729), wherein Defendant had a pending warrant for violation of probation based in part

on her commission of the instant federal offenses. (Presentence Investigation Report (“PSR”) at ¶

44).4 In addition, the Court ordered Defendant, who previously had been on release, to be taken

into custody immediately after sentencing.

       As of now, Defendant has served only (very nearly) 10 of the 36 months of her sentence.

The Court notes that Defendant’s sentence to be served would be somewhat less (approximately

30.5) months if she ultimately were to receive full credit for good time served, as the Court does

not dispute she is presently on track to do. In terms of percentage of sentence served to date

compared to total sentence and sentence with good-time credit factored in, therefore, Defendant is

at approximately 27 and 33 percent, respectively.

                     LEGAL STANDARDS FOR “COMPASSIONATE RELEASE”

        Under 18 U.S.C. § 3582(c)(1)(A), as modified by the Section 603(b)(1) First Step Act of

2018, P.L. 115-391, 132 Stat. 5239,5 the district court may under certain circumstances grant a

defendant’s motion for compassionate release if what the Court will call the “exhaustion

requirements” have been satisfied—i.e., “[either] the defendant has fully exhausted all



         4
           The PSR, as well as Defendant’s medical records cited herein (Doc. No. 91-2, 94-1) were filed, and remain,
under seal. The sealing shall be deemed lifted only to the extent that particular information therein has been referred
to herein.

         5
             That paragraph of Section 603 provides:

          (b) INCREASING THE USE AND TRANSPARENCY OF COMPASSIONATE
         RELEASE.—Section 3582 of title 18, United States Code, is amended—
                  (1) in subsection (c)(1)(A), in the matter preceding clause (i), by inserting after ‘‘Bureau
         of Prisons,’’ the following: ‘‘or upon motion of the defendant after the defendant has fully exhausted
         all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier . . .”




   Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 3 of 22 PageID #: 829
administrative rights to appeal a failure of [BOP] to bring a motion [for compassionate release] on

the defendant’s behalf or [there has been a] lapse of 30 days since the receipt of such a request [for

BOP to file such a motion] by the warden of the defendant’s facility, whichever is earlier.”

         Once it properly can act on a motion brought under 18 U.S.C. § 3582(c)(1)(A), the district

court can reduce a sentence under that provision (for any defendant younger than 70 years old)6

only if it finds extraordinary and compelling reasons to do so. See 18 U.S.C. § 3582(c)(1)(A)(i).

The defendant bears the burden of showing that “extraordinary and compelling reasons” exist to

justify release under the statute. United States v. Hayward, No. CR 17-20515, 2020 WL 3265358,

at *1 (E.D. Mich. June 17, 2020). And the Court does not write on a clean slate in considering

what qualifies as “extraordinary and compelling reasons.”

        Congress tasked the Sentencing Commission with promulgating “general policy statements

regarding . . . the appropriate use of . . . the sentence modification provisions set forth in [section]

3582(c) of title 18. . . .” 28 U.S.C. § 994(a)(2)(C). Congress directed the Sentencing Commission,

in promulgating these policy statements, to “describe what should be considered extraordinary and

compelling reasons for sentence reduction, including criteria to be applied and a list of specific

examples.” 28 U.S.C. § 994(t). In response to these congressional instructions, the Sentencing

Commission promulgated U.S.S.G. § 1B1.13, and its application note, which collectively comprise

the policy statement(s).

             Practitioners of federal criminal law are accustomed to treating the Sentencing

Commission’s policy statements as advisory only (especially in the aftermath of United States v.

Booker, 543 U.S. 220 (2005)). They are exactly that in the context of a defendant’s original



         6
          This subparagraph provides an alternative ground for relief for defendants who are at least 70 years of age.
See 18 U.S.C. § 3582(c)(1)(A). It is inapplicable here, however, because Defendant is only 41.




   Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 4 of 22 PageID #: 830
sentencing—but not in the context of a motion under Section 3582(c)(1)(A). In the latter context,

they are by statute mandatory, inasmuch as Congress has prohibited courts from granting a

sentencing reduction unless “such a reduction is consistent with applicable policy statements

issued by” the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A).7

             Together, U.S.S.G. § 1B1.13 and its application note do two things that are relevant here.

First, they define, in Application Note 1, “extraordinary and compelling circumstances” to apply

in (and only in) situations falling within one or more of five separate and particular categories,

which the Court discusses below. See U.S.S.G. § 1B1.13 n.1(A)(i)-(ii), (B), (C) & (D).8 Second,

they prescribe additional requirements for obtaining a sentence reduction where the defendant does

meet the threshold requirement of “extraordinary and compelling circumstances.”9 Specifically,

for a defendant not yet 70 years old (such as Defendant), the court may reduce a sentence if (1)

extraordinary and compelling reasons warrant a reduction, and (2) the defendant is not a danger to

the safety of any other person or to the community, and (3) the reduction is consistent with the

policy statement. See U.S.S.G. § 1B1.13(1)(A), (2) and (3). The Application Note indicates the

third requirement may be redundant of the first two, inasmuch as it states that “any reduction made

. . . for the reasons set forth in subdivisions (1) and (2) [i.e., U.S.S.G. § 1B1.13(1) & (2)] is


         7
           In Booker, the Supreme Court found unconstitutional (i.e., violative of the Sixth Amendment) Congress’s
directive that the Sentencing Guidelines are generally what was referred to as “mandatory,” meaning that sentence
generally had to be imposed within the guideline range calculated using the Sentencing Guidelines. To say the least,
this limited Congress’s ability to make anything about the Sentencing Guidelines mandatory in the context of an
original sentencing. But such limitations do not exists in the context of a motion for sentence reduction under Section
3582(c)(1)(A), wherein the Sixth Amendment concerns driving the Booker decision are entirely absent.

         8
          The Application Note also contains various other instructions for considering whether extraordinary and
compelling circumstances exist. Such instructions need not be discussed here, as the Court herein resolves the Motion
without any need to refer to them.

         9
            It is important to note that these other requirements—being, after all, requirements—are mandatory. That
is to say, a defendant is not eligible for compassionate release merely because there are “extraordinary and compelling
reasons” within the meaning of Application Note 1(A).




   Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 5 of 22 PageID #: 831
consistent with this policy statement.” Id. at n.5.10

         If the court does find these (two or three depending on how one looks at it) requirements

satisfied, the defendant has met the basic eligibility for compassionate release. But even then, the

Court does not automatically or necessarily grant the motion for a reduction; instead, it may, after

considering the factors set forth in 18 U.S.C. § 3553(a), reduce the term of imprisonment (and may

impose a term of probation or supervised release that does not exceed the unserved portion of the

original term of imprisonment). See 18 U.S.C. § 3582(c)(1)(A).

         The (familiar) sentencing factors set forth in Section 3553(a) include:

                  (1) the nature and circumstances of the offense and the history and
                      characteristics of the defendant;

                  (2) the need for the sentence imposed—
                          (A) to reflect the seriousness of the offense, to promote respect for
                          the law, and to provide just punishment for the offense;
                          (B) to afford adequate deterrence to criminal conduct;
                          (C) to protect the public from further crimes of the defendant; and
                          (D) to provide the defendant with needed educational or vocational
                          training, medical care, or other correctional treatment in the most
                          effective manner;

                  (3) the kinds of sentences available;

                  (4) the kinds of sentence and the sentencing range established for—
                          (A) the applicable category of offense committed by the applicable
                          category of defendant as set forth in the . . .
                                  i) [United States Sentencing Guidelines, (“U.S.S.G.”)]—
                                  ii) [in effect at the time of sentencing]

                  (5) any pertinent policy statement—
                          A) issued by the Sentencing Commission pursuant to section
                          994(a)(2) of title 28, United States Code; and
                          B) [and in effect at the time of sentencing]

          10
             Like many redundancies, this one may seem odd due to its apparent unnecessariness. But it seems
motivated by the valid desire to ensure that the Sentencing Commission’s criteria for a sentencing reduction expressly
both: (a) included the congressional requirement, discussed below, that any reduction be “consistent with applicable
policy statements issued by” the Sentencing Commission; and (b) clarified that the required consistency involved
nothing more than satisfaction of U.S.S.G. § 1B1.13(1) & (2).




   Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 6 of 22 PageID #: 832
               (6) the need to avoid unwarranted sentence disparities among defendants
               with similar records who have been found guilty of similar conduct; and

               (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

           Relevant to factor number (5), as discussed above, the Sentencing Commission has

issued a binding policy statement regarding reduction of a term of imprisonment under Section

3582(c)(1)(A). See U.S.S.G. § 1B1.13. As further mentioned above, Application Note 1 to

U.S.S.G. § 1B1.13 speaks to what constitutes “extraordinary and compelling reasons,” identifying

five categories of situations where such reasons may be found to exist. Two of the five involve the

defendant’s medical condition, i.e.: (i) the defendant is suffering from a terminal illness; or (ii) the

defendant is suffering from a serious physical or medical condition, or serious functional or

cognitive impairment, or deteriorating physical or mental health due to the ageing process, that

substantially diminishes the defendant’s ability to provide self-care within the environment of a

correctional facility and from which he or she is not expected to recover. See U.S.S.G. § 1B1.13

n.1(A). The next two categories relate to defendants over 65 and defendants with particular grave

family circumstances, respectively; they are not applicable to the instant Motion.

      As for the last of the five categories (sometimes referred to as the “residual” or “catchall”

provision), the Application Note describes it as encompassing the situation where, “[a]s

determined by the Director of the Bureau of Prisons, there exists in the defendant’s case an

extraordinary and compelling reason other than, or in combination with, the reasons described in

subdivisions (A) through (C).” U.S.S.G. § 1B1.13 n.1(D) (emphasis added).




   Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 7 of 22 PageID #: 833
                           THE PARTIES’ RESPECTIVE POSITIONS

       In the Motion, Defendant relies on the prevailing COVID-19 pandemic and her medical

condition. As Defendant describes it, she “suffer[s] from numerous health conditions, including

congestive heart failure, uncontrolled hypertension and kidney problems (renal failure), that place

her at high risk of serious of contracting and suffering serious complications from Covid-19 in the

close confines of the Bureau of Prisons.” (Doc. No. 94 at 1). As a result, she claims, she has shown

“extraordinary and compelling reasons” for her compassionate release under Application Note

1(A)(ii)(I), because (she says) she is “‘suffering from [] serious physical or medical condition[s]’

from which she will not recover, and those conditions ‘substantially diminish[]’ her ability to

provide self-care.” (Id. at 6 (quoting U.S.S.G. § 1B1.13, appl. n. 1(A)(ii))). She claims,

alternatively, that she has shown “extraordinary and compelling reasons” under the catchall

provision. (Id. at 9-11). She also claims that the Section 3553(a) factors counsel in favor of her

compassionate release. (Id. at 12-13). In so arguing, she touches on several circumstances (the

non-violent nature of her offenses of conviction, her allegedly sound release plan, and her

cooperation, compliance and alleged rehabilitation since committing the instant offenses of

conviction) that might support a finding that she does not pose a danger. In the Motion, Defendant

did not explicitly refer to the existence (or her satisfaction) of the requirement that she is not a

danger to the safety of any other person or to the community, although she did do so in her Reply.

       The Government argues in response that Defendant has not shown either satisfaction of the

exhaustion requirement or “extraordinary and compelling reasons” as required for compassionate

release. (Doc. No. 89 at 5-6, 6-12). The Government also correctly notes that under U.S.S.G. §

1B1.13(2), “this Court must deny a sentence reduction unless it determines the defendant ‘is not a

danger to the safety of any other person or to the community.’” (Id. at 13 (quoting U.S.S.G. §




   Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 8 of 22 PageID #: 834
1B1.13(2))). In the Government’s view, this determination cannot be made as to Defendant. (Id.

at 13-14) The Government further suggests that even if such determination could be made, the

Motion should be denied because the factors under Section 3553(a) militate against granting the

Motion. (Id. at 12-13).

                                             ANALYSIS

        The stage is thus set for the Court to decide the Motion. The Court will address the

applicable issues in turn: (a) whether Defendant has satisfied the exhaustion requirements, such

that the Motion is in fact cognizable by this Court; and, if so, (b) whether Defendant is eligible—

or, more precisely, eligible to be further considered—for compassionate release due to alleged

existence of “extraordinary and compelling reasons,” and if so, (c) whether Defendant is further

eligible to be considered because she would not pose a danger to other persons or the community

if released; and, if so, (d) whether, upon further consideration (i.e., consideration of the factors set

forth in 18 U.S.C. § 3553(a)), the Motion should be granted.

        As discussed below, the Court: (a) answers the first question in the affirmative; (b) answers

the second question in the affirmative, (c) answers the third question in the negative; and (d)

answers the fourth question in the negative, assuming arguendo it needed to be reached. Because

the negative answer to the third question, or alternatively the negative answer to the fourth question

(if reached), necessitates denial of the Motion, the Court will deny the Motion.

        I.      EXHAUSTION REQUIREMENTS

        In an opinion issued three months ago, the undersigned concluded that a district court

cannot disregard the exhaustion requirements of 18 U.S.C. § 3582(c)(1)(A)(i). See United States

v. Edwards, No. 3:13-CR-00012-1, 2020 WL 1987288, at *11 (M.D. Tenn. Apr. 27, 2020). And

in an opinion issued thereafter, the Sixth Circuit confirmed that a district court may not disregard




   Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 9 of 22 PageID #: 835
the exhaustion requirement. See United States v. Alam, -- F. App’x --, No. 20-1298, 2020 WL

2845694 (6th Cir. June 2, 2020). Accordingly, any request for compassionate release made to a

district court is premature until a “defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier.” 18 U.S.C. § 3582(c)(1)(A)(i).

        In an order dated June 16, 2020 (Doc. No. 93), the Court denied without prejudice

Defendant’s original motion seeking compassionate release, (Doc. No. 87),11 on the grounds that

Defendant had failed to show satisfaction of the exhaustion requirements. Thereafter, Defendant

filed the Motion, which contained, among other things additional indicia that she had satisfied the

exhaustion requirements. The Government maintains, however, that Defendant still has not shown

satisfaction of the exhaustion requirements.

        After reviewing multiple briefs and attachments thereto, the Court concludes that in

asserting her satisfaction of the exhaustion requirements, Defendant at this point relies exclusively

on a pair of “Inmate Request to Staff” forms dated April 20 and April 23, 2020, respectively. (Doc.

No. 94-3 at 2-3).

        The Government does not contest the sufficiency of either of these requests. Instead, it

effectively questions whether the requests were actually received by BOP, which (according to the

Government) has asserted that it has no record of receiving these requests. (Doc. No. 97 at 1).

Defendant, unsurprisingly, notes that BOP perhaps could be unable to find such a record even if it

had in fact earlier received these requests. In any event, under the circumstances, the Court would

be hard-pressed to conclude that BOP has in substance, if not in form “received” these requests,


        11
           The Government’s Response (Doc. No. 89) to the original motion, being equally responsive to the instant
Motion, is serving as its primary response (in opposition) to the Motion.



  Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 10 of 22 PageID #: 836
since by now the Government surely has made BOP quite aware of them and did so more than 30

days ago. Thus, the Court deems the exhaustion requirements satisfied, and the Court thus may

consider the Motion.

       II.     EXTRAORDINARY AND COMPELLING REASONS

       In addressing the merits, the Court first must determine whether “extraordinary and

compelling reasons” exist for Defendant’s compassionate release under the standards set forth by

U.S.S.G. § 1B1.13 and its application note. Defendant bears the burden to show that extraordinary

and compelling reasons exist warranting her release. United States v. Shabudin, No. 11-CR-00664-

JSW-1, --- F. Supp. 3d ----, 2020 WL 2464751, at *3 (N.D. Cal. May 12, 2020); United States v.

Crouch, No. 5:19-CR-00029-TBR, 2020 WL 1963781, at *3 (W.D. Ky. Apr. 23, 2020)

(“[Defendant’s] circumstances do not meet the burden of extraordinary and compelling.”).

       In the instant case, Defendant relies upon the above-referenced medical conditions that she

claims, when combined with the COVID-19 pandemic, constitute extraordinary and compelling

reason. Such assertions, as often is the case on compassionate release motions, asks the Court to

put itself in the difficult position of making medical assessments it is simply not qualified to make.

       As it happens, however, in the Court’s experience defendants and the Government alike

tend to refer (and defer) to the views of the Centers for Disease Control and Prevention (“CDC”)

when making their arguments for “extraordinary and compelling reasons” within the meaning of

Application Note 1(A). More specifically, typically the Government concedes that if the defendant

suffers from a condition that is “chronic,” and if the CDC says that the particular chronic condition

is one that places those suffering from it at a higher risk from COVID-19, the Government

concedes that there are “extraordinary and compelling circumstances” such that the primary

requirement for compassionate release is satisfied. And typically, the moving defendant effectively




  Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 11 of 22 PageID #: 837
agrees that the question of whether this requirement is satisfied should be answered by reference

to the CDC’s view on whether the defendant’s condition places him or her at a higher risk from

COVID-19. Typically, neither side makes more than a minimal (if any) reference to the views of

anyone else regarding the relationship between COVID-19 and the defendant’s (alleged) medical

conditions

       Such is the case here. The parties make their respective arguments as to Defendant’s

satisfaction of the requirement to show “extraordinary and compelling reasons” by reference to

whether any of her conditions are identified by the CDC as elevating the sufferer’s risk from

COVID-19. This is the parties’ choice, and it is a reasonable one, even though it is far from the

only possible way for the parties (or the Court) to look at the issue. The Court will acquiesce in

the parties’ mutual approach and will conduct its analysis accordingly, addressing only the CDC’s

views as to Defendant’s asserted medical conditions.

       Defendant relies on the fact that she has some form of heart disease. The Government

concedes this fact. (Doc. No. 89 at 9). As the Government correctly notes, the CDC has stated that

“serious heart conditions,” including “heart failure,” puts a sufferer at higher risk from COVID-

19. (Doc. No. 89 at 9). However, the Government says that “nothing indicates” that Defendant’s

“heart disease” falls into one of the specified “serious heart conditions” recognized by the CDC to

raise a sufferer’s risk. This is not accurate. As the PSR in this case noted, medical records from

Vine Hill Community Clinic show a diagnosis of “congestive heart failure of unknown etiology.”

(PSR at ¶ 66). The Court is hesitant to rely too heavily on a brief reference to a diagnosis from a

single clinic, especially when other records indicate a lack of evidence to support the diagnosis.

(Doc. No. 91-2 at 67). However, the diagnosis of congestive heart failure is perfectly consistent

with (even though not confirmed by) the undisputed diagnosis of some form of heart disease.




  Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 12 of 22 PageID #: 838
Because Defendant has shown that she has been credibly (if debatably) diagnosed with a condition

on the CDC’s list of serious medical conditions raising risk from COVID-19, the Court finds on

balance that she has shown “extraordinary and compelling reasons.”12

         III.     DANGER TO THE SAFETY OF ANY OTHER PERSON OR THE
                  COMMUNITY

         As noted above, Defendant can be eligible for compassionate release, such that the Court

proceeds to an analysis of the factors under 18 U.S.C. § 3553(a), only if she is not a danger to other

persons or the community. See U.S.S.G. § 1B1.13. The Court generally perceives the precise issue

to be whether Defendant would pose such a danger if released (and not whether she currently poses

a danger while incarcerated). “[T]he defendant has the burden of proof on the issue of his lack of

danger to others and the community.” See United States v. Rodriguez, No. 3:95CR772, 2020 WL

3260711, at *1 (N.D. Ohio June 13, 2020). The Court finds that Defendant has not met that burden.

         As noted above, in discussing the Section 3553(a) factors in the Motion, Defendant has

asserted circumstances (or alleged circumstances) implying that she is not such a danger, (Doc.

No. 94 at 12-13), but prior to her Reply she did not exactly address, or explain why she meets, her

specific burden on this issue. But from the Reply and the Motion, the Court discerns clearly

Defendants argument on this point.

         The gist is that Defendant contends she has shown she would not pose a danger if released,

primarily because: her instant crimes were non-violent; when confronted about them by law

enforcement, she promptly confessed and cooperated; after being arrested for them, she complied

with conditions of pretrial release without issues for nine months prior to going into custody; and


         12
            For this reason, it is unnecessary for the Court to address Defendant’s claims that she has shown
“extraordinary and compelling reasons” under the catchall provision or that (contrary to what the undersigned has held
previously), she may invoke the catchall provision even though the Director of BOP has not identified in Defendant’s
case any such “other” reasons contemplated by the catchall provisions.




  Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 13 of 22 PageID #: 839
she is a “good and loving mother,” Defendant appears to imply that the danger she would pose if

released is reduced by the fact that she is motivated to keep out of trouble so that she can care for

her children. Defendant also suggests that her proposed release plan reduces the danger she would

pose because it holds out the promise of family stability (by her residing with her son and son’s

father) and employment.

          Although Defendant has pointed to various circumstances that do weigh in her favor, on

balance the Court finds that Defendant has not met her burden as to lack of dangerousness. The

Court does not presume this merely because Defendant is currently incarcerated for a serious

(though non-violent) offense. The inquiry is more comprehensive than that, involving most

significantly a review of Defendant’s entire criminal history. As the Government accurately puts

it:

                  [Defendant’s] respect for the laws, even while under supervision, remains
          questionable. At sentencing, this Court determined [Defendant] had six criminal
          history points, establishing a Criminal History Category of III. (PSR, ¶ 47.) The
          defendant was convicted in 2017 of state identity theft crimes, and initially received
          a sentence of two years probation. (PSR, ¶ 44.) In 2018, she violated probation by
          testing positive for hydrocodone, hydromorphone, methamphetamines, and
          marijuana. (PSR, ¶ 44.) During that same period, [Defendant] committed the fraud
          and aggravated identity theft crimes at issue in this case.

                  [Defendant] has not been a perfect inmate at FPC Alderson. She was
          disciplined on May 11, 2020 after being caught in the cell of another inmate. (Ex.
          4, BOP Disciplinary Record.) A violation of this nature takes on increased
          significance in the age of COVID-19, especially at detention centers and prison
          camps.

          ...

                  This Court was presumably concerned about [Defendant’s] potential for
          recidivism when it imposed at sentencing the occupation restriction prohibiting her
          from working in any business where she has access to means of identification. (D.E.
          84, Judgment.) If released now, [Defendant’s] job prospects are bleak, due to the
          occupational restriction and Coronavirus. As noted earlier, the BOP determined that
          [Defendant] has a history of violence. This concern may stem from the 2018 order
          of protection issued against the defendant for threatening to kill an ex-boyfriend.




      Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 14 of 22 PageID #: 840
(Doc. No. 89 at 12-13).

       Even setting aside the five sentences imposed on Defendant more than a decade ago,

Defendant had been sentenced in four different case (two involving felony convictions) in the four

years preceding the filing of the indictment in this case, and she violated probation imposed in two

of those four sentences. So even though Defendant’s most recent history of compliance (though

not 100 percent perfect) is good as far as the record shows, her recent history as a whole is poor.

Moreover, the Government rightly focuses on Defendant’s failure to comply with conditions of

release; this characteristic is crucial because it is precisely the absence of compliance with

conditions of release that eviscerates the protections put in place to protect society against the

danger presented by Defendant. And although many of her convictions (and two additional

violations of probation) are old, beginning in 2014 there has been a distinct pattern of criminality

that continued unabated until she was arrested in connection with this case on December 28, 2018.

       Given her recidivism as to significant crimes and her history of non-compliance with

conditions of release, the Court cannot conclude that Defendant would not be a danger to other

persons or the community if released. To prevail on this issue, Defendant needs a good (or at least

not poor) record in this regard. And, unfortunately, Defendant’s record was poor indeed until all

too recently.

       None of this is to diminish the significance of Defendant’s recent apparent compliance and

cooperation efforts (and successes) after being confronted with her crimes in this case. These are

commendable and well may be, or have been, rewarded in other ways: the above-referenced

downward departure; personal growth and fulfillment; earning maximum credit for good time

served; and earning certain inmate privileges not extended to all inmates. But the Court cannot say

that these recent developments suggest that the demonstrated danger she has posed to other persons




  Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 15 of 22 PageID #: 841
for a number of years has disappeared and would not manifest itself again if Defendant were

released.

         It is also significant that Defendant’s release plan, despite its purported promise of positive

developments in Defendant’s life, does not suggest that it would adequately reduce Defendant’s

risk of danger to others or the community. Whatever positive influence may be imparted by her

relationship with her son and her son’s father, it has failed even in recent years to prevent

recidivism. As for her proposed employment as a home health aide, the Court agrees with the

Government that it does not square easily with either the special condition of supervised release

posing an occupational restriction nor the very idea of granting her compassionate release, i.e.,

minimizing her exposure to COVID-19 via social distancing.13

         Ultimately, the circumstances to which Defendant points are not enough, in light of

countervailing circumstances, for the Court to say that Defendant has met her burden to show that

she would not be a danger if released.14

         IV.      SECTION 3553(a) FACTORS

         Although Defendant does not qualify for compassionate release, irrespective of how the

Section 3553(a) factors apply to her, the Court will discuss the most salient Section 3553(a) factors,

which collectively cut against granting compassionate release for her.

         Th nature and circumstances of the offense cut against compassionate release for two

reasons. First, the instant offenses of conviction (which spanned from approximately March 2018


         13
           “The defendant is barred from engaging in any occupation, business, or profession in which she has access
to means of identification, without the prior approval of the U.S. Probation Office.” (Doc. No. 84 at 5).

         14
            It is not lost on the Court that whether someone is a “danger” within the meaning of U.S.S.G. § 1B1.13 in
relatively close cases like this one may be in the eye of the beholder. The notion of a “danger” is not entirely ambiguous
and somewhat subjective, with the line between being and not being such a danger being somewhat blurry. But as the
beholder called upon to make the determination in this case, the undersigned cannot find that Defendant is not a
danger.




   Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 16 of 22 PageID #: 842
through June 2018) reflect a still-recent and disturbing recidivism as to identity theft, for which

she had been sentenced (under state law) in December 2017.15 Second, one of her crimes

(aggravated identity theft in violation of 18 U.S.C. § 1028A) is subject to a mandatory two-year

consecutive sentence (regardless of criminal history). This means, as discussed further below, that

compassionate release would result in a substantial sentencing disparity between her and others

who, like her, are convicted of violating 18 U.S.C. § 1028A and are not eligible for relief pursuant

to 18 U.S.C. §1028A from the mandatory minimum sentence.

        The history and characteristics of the Defendant. As suggested above, Defendant’s

criminal history and recidivism cuts against compassionate release. This is offset, but only

somewhat, by more recent apparent compliance on her part.

        For the same reason and to the same extent, and for the reasons discussed above in

connection with whether Defendant would be a danger if released, the need to protect the public

from further crimes of the defendant also cuts against Defendant.

        The need to provide the defendant with needed educational or vocational training, medical

care, or other correctional treatment in the most effective manner likewise does not cut in favor

of compassionate release for Defendant. The focus in this case plainly is on the need for medical

care. Typically, in original sentencings, the “need to provide the defendant . . . with needed medical

care” relates to the Court’s recommendations to BOP as to what medical treatment should be

considered and where the sentence should be served. In the instant context, though, it is fairly

construed to refer more generally to the need to assess whether Defendant’s medical condition can

be adequately safeguarded in a BOP facility. Defendant claims that the answer is no, pointing to

the risk of COVID-19 infection at the facility where she is incarcerated (FPC Alderson) and to her


        15
           Defendant was sentenced to two years’ custody, but the sentence was suspended, and she was placed on
probation; while on probation, she committed the instant offenses. (PSR at ¶ 44).



  Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 17 of 22 PageID #: 843
medical condition, which she says renders her especially vulnerable to bad outcomes should she

become infected.

         The Court will not act like it knows the extent to which Defendant’s chances of infection

would be lower if she is released than if she stays in BOP custody, or how much more likely a bad

outcome upon infection would be for her as opposed to someone with a more typical medical

profile. As matter of sheer epistemology, the undersigned cannot and does not know such things;

this is true despite publicly available information from medical experts and public health officials,

inasmuch as they do not always agree with one another on issues related to COVID-19 and

inasmuch as some seem to have reversed themselves on various issues over time.16 In short,

information and opinions regarding the prevalence of, effect of, and optimal countermeasures to

COVID-19 have been in constant flux, and it would be folly for the Court to rely blindly on any

particular opinion or factual assertion merely because it comes from a purportedly knowledgeable

or reputable source.

         Having said that, the Court is willing to accept that Defendant is at substantial risk of

COVID-19 infection at FPC Alderson, even though no outbreak has yet occurred there, as far as

the record reflects. The Court is also willing to accept that Defendant’s medical conditions make

her prone to relatively bad outcomes in case of infection. This stance is, of course, consistent with

the Court’s finding above that there exist “extraordinary and compelling reasons” within the

meaning of U.S.S.G. § 1B1.13.




          16
             It seems clear to the undersigned that certain public health authorities, public health officials, and other
public officials over time have equivocated regarding, or even starkly changed, their views concerning one or more
of numerous issues, including but not limited to: whether COVID-19 can be transmitted person to person; whether
persons should avoid crowds and/or otherwise alter their daily regimen due to the presence of COVID-19 in the United
States; the likely death toll and mortality rate from COVID-19; whether masks/face coverings should be worn; and
the extent to which COVID-19 may be transmitted via contact with inanimate surfaces.



   Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 18 of 22 PageID #: 844
        But that does not mean that these circumstances ultimately support compassionate release.

For one thing, the Court would merely be speculating as to the extent of the risk of infection at

USP Alderson and as to the likelihood of a bad outcome upon infection. For another thing, to say

the least, it is not like there in no substantial risk of infection outside of BOP custody. For example,

the Tennessee Department of Health reports, in Davidson County, Tennessee (where Defendant

proposes to reside if released), 18,377 “confirmed or probable” and 5189 “active” cases of

COVID-19 as of July 28, 2020. See Epidemiology and Surveillance Data, Tennessee Dept. of

Health, https://www.tn.gov/content/tn/health/cedep/ncov/data.html (last accessed June 29, 2020).

And as is also a matter of public record (and undeniable truth in the undersigned’s personal

experience), these cases have accrued despite substantial steps to keep the infection rate down in

Davidson County.

        Given Defendant’s history of criminal activity and noncompliance with conditions of

release (probation), Defendant has demonstrated an unwillingness and/or inability to comply with

rules and societal norms in at least some important respects. This is vital, because under her own

theory (and the widely-accepted view worldwide), decreasing his risk of infection upon release

from BOP custody would require her to observe public/health and societal norms related to

COVID-19, such as handwashing and social distancing. And although the Court does not know

the details of Defendant’s one disciplinary infraction in BOP custody (being caught in the cell of

another inmate long after the COVID-19 pandemic had hit the country) or what she knew about

COVID-19 countermeasures at the time, this infraction certainly does not help convince the Court

that Defendant is particularly committed to social distancing.

        Defendant’s history, though recently improved, unfortunately indicates a questionable

likelihood of following crucial rules or norms even where so doing is to the benefit of herself.




  Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 19 of 22 PageID #: 845
Defendant does not present a demonstrably safe bet of complying with the relevant standards or

with the conditions of home confinement that would further reduce her risk of infection.

       Defendant also has failed to show that she actually, not just theoretically, will fare better

outside of BOP custody if she were to be infected with COVID-19. For example, the Court

cannot conclude she would receive better medical care to combat a COVID-19 infection outside

of BOP custody. As for Defendant’s underling medical conditions upon which she relies,

likewise, the Court cannot conclude that they would be better managed outside of BOP custody.

       For all of these reasons, there is no good basis to believe that Defendant’s release is likely

in actuality—not just theory—to substantially reduce her risk from COVID-19.

       The sentencing guidelines do not support compassionate release. Defendant was sentenced

at the bottom of the post-departure (advisory) guideline range. As noted above, the revised

sentence requested by Defendant would amount to just 27 or 33 percent (depending on whether

good-time credit is factored in) of that guideline sentence.

       The need to avoid unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct also cuts against Defendant. The sentence

Defendant now seeks would result in a disparately low sentence compared to defendants convicted

of similar conduct with similar criminal history. As noted above, Defendant has served roughly 10

months, approximately 27 or 33 percent (depending on whether good-time credit is considered) of

her sentence of 36 months. This fact may weigh against her release. See United States v. Kincaid,

-- F. App’x --, 2020 WL 2521303, at *1-2 (6th Cir. May 18, 2020) (holding that it is appropriate

for district courts to consider the percentage of the overall sentence left to be served when

addressing compassionate release motions). Moreover, there is a clear and certain disparity

between Defendant and other defendants—of all criminal records, including ones similar to




  Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 20 of 22 PageID #: 846
Defendant’s—convicted of one of her two counts of conviction (18 U.S.C. § 1028A) without relief

under 18 U.S.C. § 3553(e): if released today, Defendant would have served slightly less than half

of the 24-month sentence (even if it is reduced by full credit for good-time served) other defendants

must serve. This would be a not insignificant disparity, even if Defendant did not have an

additional 12-month sentence on her other count of conviction. Even if Defendant’s sentence

reduction could be deemed “warranted” based on “extraordinary and compelling reasons” arising

from her health profile—which is debatable absent a sound current basis to believe that Defendant

would fare better on release living in Davidson County—it arguably would be unwarranted for

healthy similarly situated inmates to serve at least twice as long as Defendant merely because

(perhaps to their great credit)17 they are healthy. For these reasons, the Court finds that this factor

ultimately does not weigh in favor of granting compassionate release.

                                                 CONCLUSION

         Compassionate release is an extraordinary remedy. See, e.g., United States v. Rizzo, No.

CR 16-20732, 2020 WL 2092648, at *3 (E.D. Mich. May 1, 2020). Such remedy is unavailable

here, given that if released, Defendant has not shown that she would not present a danger to other

persons or the community. Alternatively, even if compassionate release were potentially available,

it would be inappropriate, considering the Section 3553(a) factors.

         For these reasons, the Motion (Doc. No. 94) is DENIED.




         17
            It seems undeniable that there is a connection between good health and laudable, prudent lifestyle choices.
Thus, such good choices can help explain the relative good health even of individuals who have made poor choices in
different spheres that have landed them in prison. Notably, the Court does not mean to imply here in any way that
Defendant’s health issues are a result of any choices she has made or is her fault in any way.




  Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 21 of 22 PageID #: 847
      IT IS SO ORDERED.



                                        _______________________________
                                        ELI RICHARDSON
                                        UNITED STATES DISTRICT JUDGE




Case 3:18-cr-00355 Document 101 Filed 07/29/20 Page 22 of 22 PageID #: 848
